                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:18-CV-220-FL

ANNIE MCNEIL-WILLIAMS,                        )
                                              )
               Plaintiff,                     )
v.                                            )
                                              )
DEPUY ORTHOPAEDICS, INC.,                     )        RESPONSE IN OPPOSITION TO
DEPUY SYNTHES PRODUCTS,                       )        DEFENDANT’S MOTION FOR
INC., JOHNSON & JOHNSON,                      )        SUMMARY JUDGMENT
JOHNSON & JOHNSON SERVICES,                   )
INC., JOHNSON & JOHNSON                       )
CONSUMER COMPANIES, INC.,                     )
SMITH & NEPHEW, INC., BIOMET                  )
INC., ZIMMER BIOMET, INC.,                    )
ZIMMER BIOMET HOLDINGS, INC.,                 )
ZIMMER ORTHOPAEDIC                            )
SURGICAL PRODUCTS, INC., and                  )
DOE DEFENDANTS 1-100,                         )
                                              )
               Defendants.                    )


       Plaintiff Annie McNeil-Williams opposes Defendant’s motion for summary judgment.

Defendant has not met their burden of showing no factual dispute, and Plaintiff has not had any

opportunity for discovery on the issue of Pre-emption. Plaintiff opposes this motion, and

subsequently moves for discovery pursuant to FRCP Rule 56(d), and attaches a FRCP Rule 56(d)

affidavit that adequately provides discovery requests and reasons why discovery is necessary. With

her cross-motion for discovery, Plaintiff also attaches Plaintiff’s interrogatories and requests for

production on the preemption, which Plaintiff will serve with the Court’s permission. Plaintiff

specifically requests discovery that is needed to uncover details about the Defendant’s PMA and

post-sale knowledge of risks associated with the Product, steps taken to discover risks, and the

processes used to ensure that adequate warnings and warranties were provided for the Product.

                                                  1

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 1 of 16
       Until Plaintiff is allowed limited discovery on the issue, Plaintiff opposes Defendant’s

motion for summary judgment and asserts that the motion must be dismissed or continued with a

deferred ruling pursuant to FRCP Rule 56(d).

                                I.      Summary of nature of case

       Plaintiff underwent a total knee replacement surgery on or about April 25, 2013, and her

doctor implanted Defendant Depuy’s Rotating Platform P.F.C. Sigma Knee (“The Product” or

RP P.F.C. Sigma Knee”). Following the knee replacement surgery, the knee product failed,

causing Plaintiff pain and immobility, and required a revision surgery on April 13, 2015.

Defendant moves for summary judgment based on the doctrine of federal preemption, without

any opportunity for discovery on the issue.

       The Product is a Class III medical device approved by the United States Food and Drug

Administration (“FDA”) pursuant to the Pre-Market Approval (“PMA”) process, and then was

subsequently approved with the PMA supplements due to minor design changes. Under Reigel v.

Medtronic, 552 U.S. 312 (2008), state common law claims are preempted by the FDA in many

situations. However, state common law claims are not preempted if the state law duties parallel

the FDA duties on the manufacturer—rather than imposing additional duties. Here, Plaintiff’s

failure to warn claim based on North Carolina state law parallels the duties to warn imposed on

manufacturers by the FDA.

       Therefore, Plaintiff’s claims, particularly Plaintiff’s failure to warn claims, are not

preempted as a matter of law and Plaintiff is entitled to the opportunity for discovery on the

preemption issue in order for the Court to rule on Defendant’s limited summary judgment motion.

                                  II.    Procedural Background




                                                2

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 2 of 16
       Pursuant to this Court’s June 26, 2018 order regarding the planning and scheduling of the

deadlines in this matter, the parties’ counsel made a good faith attempt to confer and submit a joint

discovery plan. Defendants’ counsel notified Plaintiff’s counsel that Defendants intended to file

summary judgment motions based on preemption pursuant to the Supreme Court’s decision in

Reigel because the PFC Sigma Rotating Platform Knee was subject to the FDA’s PMA process.

October 12th Declaration of Margaret E. Cordner in Support of Plaintiff’s Motion to Vacate Order

Pursuant to Rule 60(b)(20) (“October 12th Cordner Decl.”) at ¶ 2. See also Defendants’ Separate

Report and Plan filed on July 31, 2018, Dkt. No. 18, at p. 2. During the parties’ communications,

Defendants’ counsel proposed bifurcating the discovery process by first engaging in discovery

solely related to preemption, then to engage in discovery on all other issues if Defendants’

summary judgment motions on preemption were denied. October 12th Cordner Decl. at ¶ 4. While

Plaintiff agreed that preemption discovery was needed to respond adequately to the issue of

preemption, Plaintiff’s counsel disagreed with the presumed efficiency of bifurcating discovery

because the discovery issues for liability and preemption overlap and proceeding in this manner

would likely to lead to duplicative discovery. October 12th Cordner Decl. at ¶ 5; Plaintiff’s

Separate Report and Plan filed on August 3, 2018, Dkt. No. 21. The parties filed separate reports

and proposed discovery plans due to this disagreement regarding bifurcation of discovery in this

matter. October 12th Cordner Decl. at ¶ 6.

       Plaintiff submitted her proposed discovery plan, which covers topics directly relevant to

Defendants’ summary judgment motion on preemption:

               The Device History Record for the Product; The Device Master
               Record for the Product; The Medical Device Report for Plaintiff;
               The Product literature; The explanted components of the Product (if
               available); The Package insert that accompanied the Product and
               labeling, packaging and instructions for the Product;
               Communications between Defendants and the United States Food

                                                 3

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 3 of 16
               and Drug Administration concerning the Product; research, studies,
               reports relied on for approval of the Product; the manufacturing,
               development, research and distribution and post-release monitoring
               of the Product; Communications, advertisements, training, warnings
               provided to Defendants and Plaintiff/Plaintiff’s healthcare
               providers; Adverse events communicated between Defendants and
               the United States Food and Drug Administration following the
               United States Food and Drug; Administration approval of the PFC
               Sigma Rotating Platform Knee; Literature and sources relied on
               regarding the efficacy and safety of the PFC Sigma Rotating
               Platform Knee.

October 12th Cordner Decl. at ¶ 7; Plaintiff’s Separate Report and Plan filed on August 3, 2018,

Dkt. No. 21, page 3.

        Defendants contended in their separate report and proposed discovery plan, however, that

“the only discovery relevant to preemption is the [Plaintiff’s] own medical records establishing the

Product at issue and the regulatory filings establishing that the Product was subject to the PMA

process. (Both of which can be presented by affidavit to a summary judgment motion.).” October

12th Cordner Decl. at ¶ 8; Defendants’ Separate Report and Plan filed on July 31, 2018, Dkt. No.

18, at p. 3.

        On August 30, 2018, this Court held a telephone conference with counsel for Plaintiff and

Defendant. October 12th Cordner Decl. at ¶ 9. During this call, Defendants expressed an interest

in doing separate preemption discovery and a summary judgment motion on the preemption issue.

October 12th Cordner Decl. at ¶ 10. Plaintiff’s counsel was asked why counsel did not wish to do

preemption discovery separate and apart from general discovery, in anticipation of a summary

judgment motion on the preemption issue. October 12th Cordner Decl. at ¶ 11. In responding to

this question, Plaintiff expressed concerns with undergoing duplicative discovery by doing

preemption discovery prior to general discovery. October 12th Cordner Decl. at ¶ 12. Plaintiff

respectfully disagrees with the Court that Plaintiff’s counsel represented that discovery on the


                                                 4

           Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 4 of 16
preemption issue was not needed. October 12th Cordner Decl. at ¶ 13. Plaintiff indicated only that

Plaintiff did not wish to have preemption discovery occur before and separate from general

discovery. Id.

       On August 31, 2018, this Court issued a case management order staying discovery on the

preemption issue because “Plaintiff did not indicate the need for any such discovery.” August 31,

2018 Case Management Order, Dkt. No. 25. Plaintiff respectfully disagrees with the Court’s

interpretation of Plaintiff counsel’s need for discovery. Plaintiff indicated that Plaintiff did not

want to bifurcate preemption and general discovery, but never meant to imply that Plaintiff did not

need preemption discovery.

       Defendant filed their Motion for Summary Judgment on October 15, 2018. On the same

day, Plaintiff filed their motion to vacate the order staying discovery, after conferring with Defense

counsel regarding the motion for summary judgment. Defendant filed an opposition to Plaintiff’s

motion to vacate the order staying discovery on October 29, 2018.

                                        III.    Legal Argument

           A. Summary Judgment Standard

       The moving party has the initial responsibility of informing the court of the basis for the

belief that summary judgment is warranted. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 91 L.

Ed. 2d 265, 106 S. Ct. 2548 (1986); Pulliam Inv. Co. v. Cameo Properties, 810 F.2d 1282, 1286

(4th Cir. 1987). Once a motion for summary judgment is made and supported, the non-moving

party "may not rest upon the mere allegations or denials of [that] party's pleading, but . . . must

set forth specific facts showing that there is a genuine issue for trial." Fed. R. Civ. P. 56(e). See

also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 91 L. Ed. 2d 202, 106 S. Ct. 2505

(1986). The non-movant "must do more than simply show that there is some metaphysical doubt



                                                   5

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 5 of 16
as to the material facts." Matsushita Electric Industrial Co. v. Zenith Record Corp., 475 U.S.

574, 586, 89 L. Ed. 2d 538, 106 S. Ct. 1348 (1986). [**7]

           B. Defendant has not met their burden of showing the absence of a genuine
              issue of fact

       Defendant has not met their “high burden” of showing that Plaintiff’s claims should be

dismissed as a matter of law because no genuine factual dispute exists.

       Defendants claim that performing discovery on the issue of preemption would pose undue

burden on Defendants. However, Defendants are always burdened when they are sued—whether

the case is ultimately dismissed, summary judgment granted, a settlement reached, or a trial

proceeds. This is a consequence of our fair judicial system and the federal rules of civil procedure.

In this case, and on deciding the issue of preemption with adequate discovery, Defendants will not

face any special, greater burden.

       Determining whether Plaintiff’s claims indeed parallel FDA regulations will be a fact-

specific inquiry. A Defendant moving for summary judgment bears the burden of showing the

absence of any genuine issue of material fact that it is entitled to judgment as a matter of law. Jamil

v. White, 192 F. Supp. 2d 413, 2002 U.S. Dist. LEXIS 5196 citing Barwick v. Celotex Corp., 736

F.2d 946, 958 (4th Cir. 1984). A Defendant will prevail on a motion for summary judgment and

establish an affirmative defense when it has "credible evidence -- using any of the materials

specified in Rule 56(c) -- that would entitle it to a directed verdict if not controverted at

trial." Brinkley v. Harbour Rec. Club, 180 F.3d 598, 1999 U.S. App. LEXIS 13125, 79 Fair Empl.

Prac. Cas. (BNA) 1855, 138 Lab. Cas. (CCH) P33,891, 76 Empl. Prac. Dec. (CCH) P46,081, 44

Fed. R. Serv. 3d (Callaghan) 724 citing Celotex Corp. v. Catrett, 477 U.S. 317, 331, 91 L. Ed. 2d

265, 106 S. Ct. 2548 (1986) (Brennan, J., dissenting). Only when the defendant produces such

evidence supporting its affirmative defense, the burden of production shifts back to the plaintiff

                                                  6

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 6 of 16
who "must come forward with 'specific facts showing that there is a genuine issue for trial.'" White

v. Rockingham Radiologists, Ltd., 820 F.2d 98, 101 (4th Cir. 1987) (quoting Fed. R. Civ. P.

56(e))." Judgment will not lie if the dispute about a material fact is 'genuine,' that is, if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 91 L. Ed. 2d 202, 106 S. Ct. 2505 (1986).


        Here, Defendant has not met her burden with the evidence put forth, which included

Medical Records indicating the product identification and a declaration of Kathy J. Brocato, who

confirms the FDA pre-market approval process for the Product and supplemental approvals. In

this affidavit, Brocato merely confirms that “labeling, manufacturing processes or specifications

affecting the safety or effectiveness of the device must go through a supplemental PMA process.”

(Brocato Decl. at ¶ 38.) She assures that “thousands of pages of testing results, clinical data,

product descriptions, process controls and validations, and investigation reports have been

submitted to and reviewed by FDA regarding the RP Knee System.” (Id. at ¶ 39.) Without an

opportunity for interrogatory requests, document production and depositions of Ms. Brocato and

other witnesses, the mere assurance that Defendant’s Product was approved with the PMA process

will not suffice. Declaring that Defendant submitted Product information and changes to the FDA

cannot by itself prove what knowledge of risks the Manufacture had, what steps were taken to

discover risks, and the processes used to ensure that adequate warnings and warranties were

provided to the FDA, patients and physicians.


             C. Summary Judgment should not be granted until Plaintiffs have the Option
                                             for Pre-Emption Discovery
FRCP Rule 56(d) Standard
       FED. R. CIV. PROCE. 56(d) provides:
       If a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot
present facts essential to justify its opposition, the court may:
       (1) Defer considering the motion or deny it;
                                                    7

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 7 of 16
       (2) Allow time to obtain affidavits or declarations or to take discovery; or
       (3) Issue any other appropriate order.

       The November 12, 2018 Declaration of Margaret E. Cordner in Support of Plaintiff’s Rule

56(d) Motion (“November 12th Cordner Decl.”), setting forth the evidence and reasons that

Plaintiff cannot present facts essential to justify her opposition, is filed contemporaneously with

this Rule 56(d) Motion. This Declaration provides, and is not limited to, the following:

           •   Discovery has been stayed, including discovery on the preemption issue, therefore

               Plaintiff has not served discovery requests, neither on liability nor preemption. ¶4

           •   Preemption discovery is necessary in order to oppose Defendant’s motion for

               summary judgment. ¶8

           •   A PMA product is not automatically preempted because of duty to warn and

               warranty under North Carolina law. ¶9

           •   North Carolina law’s duty to warn and warranty parallels, and does not exceed, the

               requirements imposed on a manufacturer by the FDA. ¶10

           •   Plaintiff requires information from Defendants that could be used to challenge the

               integrity of the Product’s PMA and subsequent supplemental approval of The

               Product, particularly in regard to warnings, risks and warranties from the

               Manufacturer. ¶11

           •   Statements made about warnings for The Product, including warning labels,

               adverse events, instructions for use, or other written materials meant for

               consumers about The Product. ¶12(h)

           •   Identify sales and marketing data for The Product from 2000 to the present,

               as it relates to whether Defendant violated FDA regulations relating to

               distribution and adverse event reporting on The Product. ¶ 12(i)

                                                 8

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 8 of 16
           •   Identification of statistical analysis completed for The Product as it relates

               to complaints and adverse events. ¶12 (k)

           •   Documents relating to when Defendant advised the FDA and public of

               known risks and/or defects for The Product. ¶13(b)

           •   The Device History Record for the Product, as it relates to any changes to

               the Product and the reasons for those changes. ¶ 13(c)


November 12, 2018 Declaration of Margaret E. Cordner (“November 12th Cordner Decl.”) attacjed
as Exhibit A.


       The Fourth Circuit has explained that the Court should not rule on a motion for summary

judgment before the close of discovery on the facts at issue in the motion pursuant to Rule 56(f)

[Now known as Rule 56(d)] Rule 56(f) [Rule 56(d)] specifically requires that “summary judgment

be refused where the nonmoving party has not had the opportunity to discover information that is

essential to his opposition.” Ingle v. Yelton, 439 F.3d 191, 194 (4th Cir. 2006), citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 n.5, 10 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)).

       Ordinarily summary judgment is inappropriate "where the parties have not had an

opportunity for reasonable discovery." E. I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

F.3d at 448. To raise adequately the issue that discovery is needed prior to summary judgment, the

nonmovant typically must file an affidavit or declaration pursuant to Rule 56(d) (formerly Rule

56(f)), explaining why, "for specified reasons, [**17] it cannot present facts essential to justify its

opposition" without needed discovery. Fed. R. Civ. P. 56(d); see Harrods, 302 F.3d at 244-

45 (discussing affidavit requirement of former Rule 56(f)).

       In McCray v. Maryland Dep't of Transp., 741 F.3d 480, 483 (4th Cir. 2014), the Fourth

Circuit determined that the district court abused its discretion in dismissing an action before the


                                                  9

          Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 9 of 16
plaintiff had an opportunity to conduct discovery in connection with a Rule 56(d) motion. Id. at

483. The McCray Court noted: “summary judgment before discovery forces the non-moving party

into a fencing match without a sword or mask." The Court reasoned, id. at 484 (internal citations

omitted) (emphasis added):

       Non-movants must generally file an affidavit or declaration before they can succeed on a
       56(d) motion, or if not, non-movants must put the district court on notice as to which
       specific facts are yet to be discovered. In this case, McCray filed such a declaration and
       identified the material she needed to discover.... [*491] Similarly, nonmovants do not
       qualify for Rule 56(d )protection where they had the opportunity to discover evidence but
       chose not to. There is no indication that McCray's inability to gather evidence was due to
       her own delay. In sum, . . . McCray's 56(d) motion should be granted.
See also Harrods, 302 F.3d at 246 (noting that nonmovant was entitled to 56(d) protection in part
because it "was not dilatory in pursuing discovery").


       In addition to Plaintiff’s 56(d) affidavit, Plaintiff is attaching interrogatories attached as

Exhibit B and requests for production of documents attached as Exhibit C.


               D. Federal Preemption Does Not Bar Plaintiff’s Complaint In its Entirety

       In the Riegel decision, the Supreme Court established a two-step inquiry to decide when a

Plaintiff’s state common law requirements were different from, or in addition to, federal ones and

would therefore by preempted. First, the inquiry asks whether the FDA established requirements

applicable to the device. Second, the inquiry asks whether the Plaintiff’s common-law state law

claims are based upon state requirements with respect to the device that are different from, or in

addition to, the federal ones, and that relate to safety and effectiveness. 21 U.S.C. 360k(a) has

ruled that the United States Supreme Court's Medical Device Amendments of 1976 (MDA) does

not preempt a state-law claim for violating a state-law duty that parallels a federal law duty under

the MDA. A state can provide a damages remedy for claims premised on a violation of Food and




                                                10

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 10 of 16
Drug Administration regulations; the state duties in such a case parallel, rather than add to, federal

requirements.

       Several federal duties are imposed on the Manufacturer by the FDA, including the duty to

provide the FDA with “Adverse Reaction” and “Device Defect reports” and the duty under the

“Medical Device Reporting regulation to report to the FDA whenever [manufacturers] receive or

otherwise become aware of information…that reasonable suggest that a device marketed by the

manufacturer…[m]ay have caused or contributed to a death or serious injury.” Williams v. Smith

& Nephew, Inc., 123 F. Supp. 3d 733 (D. MD. Aug. 18, 2015). In Williams, the Court found that

plaintiff’s state law- Maryland – tort failure to warn claim was parallel to the federal requirements

and thus was not preempted. Id. at 752-43. Moreover, this duty to warn extends beyond the time

of sale, and requires the manufacturer to make "reasonable efforts" to convey an effective warning.

And reasonable efforts would, in some circumstances, entail a warning to a third party such as the

FDA.” Id at 742.

       Similarly, under North Carolina law, the federal duties are parallel to North Carolina state

law duty on manufacturers to warn and warranty. In North Carolina, the duty to warn extends

beyond the time of sale and requires the manufacturer to make reasonable efforts to continue to

convey an effective warning and warranties.

       In North Carolina, "a manufacturer of a product is under a duty to the ultimate purchaser,

irrespective of contract, to use reasonable care in the manufacture and inspection of the article so

as not to subject the purchaser to injury from a latent defect." Goodman v. Wenco Foods, Inc., 333

N.C. 1, 26, 1992 N.C. LEXIS 671, *51, 423 S.E.2d 444 (1992). A defendant is liable for personal

injuries resulting from use of a product that when it left the manufacturer's plant "was negligent in




                                                 11

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 11 of 16
its design of the product, in its selection of materials, in its assembly process, or in inspection of

the product." Id.

       In North Carolina, a manufacturer has a duty to make a product carefully where its nature

is such that it is reasonably certain to place life and limb in peril where negligently made. Corprew

v. Geigy Chemical Co., 271 N.C. 485, 492, 157 S.E.2d 98, 103 (1967). A manufacturer is under a

duty to inform itself about the safety designs and methods available in the industry at the time it

designs or manufactures a product. Smith v. Selco Products, Inc., 96 N.C. App. 151, 156, 385

S.E.2d 173, 175 (1989). A manufacturer must make reasonable tests to discover any latent hazards

of its product. Smith v. Selco Products, Inc., 96 N.C. App. 151, 157, 385 S.E.2d 173, 175-76

(1989). The manufacturer of a product must provide adequate safety devices on its products. Smith

v. Selco Products, Inc., 96 N.C. App. 151, 157, 385 S.E.2d 173, 176 (1989).

       A manufacturer must properly inform users of a product's hazards, uses, and misuses, or

be liable for injuries resulting therefrom under some circumstances. Smith v. Selco Products, Inc.,

96 N.C. App. 151, 156 (1989), citing Milikan v. Guilford Mills, Inc., 70 N.C. App. 705, 320 S.E.2d

909 (1984), cert. denied, 312 N.C. 798, 325 S.E.2d 631 (1985). If a product is inherently dangerous

due to its design, then the manufacturer must provide an adequate warning that, at the very least,

contains safety precautions that are “reasonably commensurate with the dangers involved.” Smith

v. Selco Products, Inc., 96 N.C. App. 151, 157 (1989), citing Corprew v. Geigy Chemical Co., 271

N.C. 485, 157 S.E.2d 98 (1967).

       Further, North Carolina recognizes that a manufacturer has a continuing post-sale duty to

warn consumers of dangerous defects that it later discovers. Mills v. GMC, No. 96-2359, 1997

U.S. App. LEXIS 18839, *6 (4th Cir. July 23, 1997), citing Smith v. Selco Prods., Inc., 96 N.C.

App. 151, 158, 385 S.E.2d 173, 176-77 (1989). See also Sisk v. Abbott Labs., 1:11-cv-159 2012



                                                 12

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 12 of 16
U.S. Dist. LEXIS 112260, *15 (W.D.N.C. June 19, 2012). A manufacturer of a product is liable

based for inadequate warning if: (1) the manufacturer acted unreasonably in failing to provide a

warning; (2) the failure to provide an adequate warning was the proximate cause of the plaintiff's

harm; and (3) the manufacturer knew or should have known that when the product left its control

that without an adequate warning the product created an unreasonably dangerous condition that

posed a substantial risk of harm to a reasonably foreseeable consumer or that the manufacturer

became aware of the substantial risk of harm after the product left its control. Sisk v. Abbott

Labs., 1:11-cv-159, 2012 U.S. Dist. LEXIS 112260, *15 (W.D.N.C. June 19, 2012).

       A duty to warn arises when the supplier of a product knows or has reason to know that the

product is, or can be, dangerous for the use for which it is supplied. Smith v. Wyeth-Ayerst Labs.

Co., 278 F. Supp. 2d 684, 706 (W.D.N.C. 2003), citing Stegall v. Catawba Oil Co., 260 N.C. 459,

133 S.E.2d 138 (1963). A products liability plaintiff asserting a failure to warn claim must allege,

and ultimately show, that the injury was caused by the defendant's failure to warn. N.C. Gen. Stat.

§ 99B-5; Smith v. Wyeth-Ayerst Labs. Co., 278 F. Supp. 2d 684, 706 (W.D.N.C. 2003).

       A defendant’s knowledge, or lack thereof, regarding the potential dangers of its product is

relevant to the issues of duty and causation. Smith v. Wyeth-Ayerst Labs. Co., 278 F. Supp. 2d 684,

706 (W.D.N.C. 2003). When considering a negligence claim based upon failure to warn, and

specifically the element of causation, it is the decision process of Plaintiff, as opposed to the

specific injury, that must be considered. Smith v. Wyeth-Ayerst Labs. Co., 278 F. Supp. 2d 684,

706 (W.D.N.C. 2003). The relevancy and admissibility of a defendant’s knowledge of potential

dangers of its product is thus not limited to only the specific injuries suffered by the plaintiff.

Smith v. Wyeth-Ayerst Labs. Co., 278 F. Supp. 2d 684, 706-07 (W.D.N.C. 2003). Indeed, evidence

related to other injuries associated with use of a defendant’s product demonstrate a defendant's



                                                13

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 13 of 16
knowledge of risks associated with the use of its product, the risk / benefit analysis undertaken by

the defendant, and proximate cause or cause-in-fact. Smith v. Wyeth-Ayerst Labs. Co., 278 F. Supp.

2d 684, 706 (W.D.N.C. 2003). The “probative value on the issue of notice to Defendant, duty to

warn, and causation” of evidence of the defendant’s knowledge, or lack thereof, of the dangerous

propensities of its product substantially outweighs the potential risk of prejudice to the defendant,

such that this evidence is not just discoverable but admissible. See Smith v. Wyeth-Ayerst Labs.

Co., 278 F. Supp. 2d 684, 707 (W.D.N.C. 2003).

       Other courts have held that Plaintiff’s position here is justified. See, e.g., Williams v. Smith

& Nephew, Inc., 123 F. Supp. 3d 733 (D. MD. Aug. 18, 2015). In Williams, the Court found that

plaintiffs’ state law – Maryland – tort failure to warn claim was parallel to the federal requirements

and thus was not preempted. Id. at 742-43. The plaintiffs’ state’s tort law recognizes that a "duty

to warn can undergird a negligence case in a product liability action." Id. at 742 (internal quotations

and citations omitted). “Moreover, this duty to warn extends beyond the time of sale, and requires

the manufacturer to make "reasonable efforts" to convey an effective warning. And reasonable

efforts would, in some circumstances, entail a warning to a third party such as the FDA.” Id. The

Court found that “this claim is parallel to several federal duties imposed by the PMA including,

for example, the duty to provide the FDA with "Adverse Reaction" and "Device Defect" reports”

(id. at 742) and the manufacturer’s duty under the “Medical Device Reporting Regulation to report

to the FDA whenever [manufacturers] receive or otherwise become aware of information . . . that

reasonably suggests that a device marketed by the manufacturer . . . [m]ay have caused or

contributed to a death or serious injury.” Id. at 742-43 (internal quotations and citations omitted).

The Williams’ court found that the plaintiff’s failure to warn claim was not preempted by the FDA

or by section 360k. Id. at 743.



                                                  14

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 14 of 16
       The same is true in this matter: North Carolina imposes a duty on manufacturers to warn,

and this duty to extends beyond the time of sale and requires the manufacturer to make reasonable

efforts to convey an effective warning. Mills v. GMC, 1997 U.S. App. LEXIS 18839, *6 (4th Cir.

July 23, 1997); Sisk v. Abbott Labs., 2012 U.S. Dist. LEXIS 112260, *15, 2012 WL 3155586

(W.D.N.C. June 19, 2012). Plaintiff’s failure to warn claim in the instant matter is thus parallel to

several federal duties imposed by the PMA and is not preempted. Williams v. Smith & Nephew,

Inc., 123 F. Supp. 3d 733 (D. Md. Aug. 18, 2015); see also Smith v. Selco Prods., Inc., 96 N.C.

App. 151, 158, 385 S.E.2d 173, 176-77 (N.C. Ct. App. 1989).

       The Fourth Circuit recognizes that North Carolina’s failure to warn claims pursuant to N.C.

Gen. Stat. Ann. § 99B-5(a) are not preempted. See generally, Carlson v. Boston Sci. Corp., 856

F.3d 320 (4th Cir. 2017). A plaintiff may prevail on this failure-to-warn claim if the defendant

unreasonably failed to provide an adequate warning, such failure was the proximate cause of the

plaintiff's damages, and the product "posed a substantial risk of harm" without an adequate warning

either at the time of or after leaving the manufacturer's control. Carlson v. Boston Sci. Corp.,

856 F.3d 320, 324 (4th Cir. 2017) (emphasis added). Of course, proving such claims requires

discovery. Id. at 324 (partial summary judgment for defendant was granted on failure to warn claim

after depositions and discovery on all issues bearing on the case was conducted). Thus, Plaintiff

respectfully submits that discovery on these issues is not only warranted, but necessary.

       Moreover, to the extent that Defendants in this matter submit that they can “prove” that all

of Plaintiff’s claims are preempted by the submission of an affidavit and supporting documents

with the forthcoming motion(s) for summary judgment, Plaintiff is entitled to receive that

discovery before Defendants’ motion(s) are filed. To the extent that this evidence will be submitted

with an affidavit of an unknown witness, with unknown personal knowledge averring facts



                                                 15

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 15 of 16
unknown and undiscoverable to Plaintiff at this time, Plaintiff is severely – if not fatally –

prejudiced by the disallowance of discovery on those issues as well as Plaintiff’s inability to cross-

examine the anticipated affiant. Plaintiff respectfully requests discovery on the preemption issue

in anticipation of Defendant’s summary judgment motion will not prejudice Defendants, and relief

from the discovery stay is justified.

                                          IV.      Conclusion

       Dismissal as a matter of law is not warranted here because Plaintiff has shown that she has

claims that are not preempted in this jurisdiction because the North Carolina state law claims

parallel federal duties to warn and to warranty. Plaintiff would be severely prejudiced if she is not

given the opportunity to conduct discovery to determine whether Manufacturer Defendant’s

breached the state and federal duty to warn and warranty.



Dated: New York, New York                       MARC J. BERN & PARTNERS LLP
November 12, 2018
                                                By: /s/ Margaret E. Cordner
                                                Margaret E. Cordner, Esq. pro hac vice
                                                One Grand Central Place
                                                60 East 42nd Street, Suite 950
                                                New York, New York 10165
                                                Tel: (212) 702-5000
                                                Fax: (212) 818-0164
                                                Email: mcordner@bernllp.com

                                                /s/ Lawrence Wooden
                                                Lawrence Wooden
                                                NC Bar No. 47199
                                                Local Civil Rule 83.1(d) Counsel for Plaintiff

                                                Attorneys for Plaintiff




                                                  16

         Case 5:18-cv-00220-FL Document 38 Filed 11/19/18 Page 16 of 16
